Citation Nr: 1312320	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-44 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael D. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

An appeal to the Board consists of a timely filed Notice of Disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal (VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).  Here, after receiving his August 2009 NOD in response to the decision earlier that same month denying his claims, the RO mailed the Veteran an SOC on November 17, 2010.  The RO subsequently mailed him a letter on January 20, 2011, informing him that his VA Form 9 had not been timely filed in accordance with the prescribed time limits noted in the SOC, and thus the RO was closing his appeal, also indicating, however, that he had the right to separately appeal this timeliness issue provided he initiated a separate appeal of this timeliness issue within one year of that letter.  On January 21, 2011, so later that same month, in response, his representative submitted a statement in support of claim, VA Form 21-4138, disputing the RO's conclusion and termination of the appeal, noting that he indeed had filed a timely VA Form (VAF) 9.  And as proof of this, he enclosed a copy of the VAF 9, maintaining the RO even had date stamped it as received on the same day as the SOC was issued.  While the VAF 9 is indeed signed and dated on November 17, 2010, it was not date stamped as actually received at the RO until January 21, 2011, so not until submitted along with this accompanying statement in support of claim, VA Form 21-4138, disputing the RO's conclusion and termination of the appeal as untimely.  Without discussing the merits or credibility of this statement and VAF 9, the RO went ahead and certified the appeal to the Board.  Notwithstanding the RO's certification of the claims to the Board, the question remains as to whether the Veteran filed a timely Substantive Appeal (VAF 9) to complete the steps necessary to perfect his appeal of these claims to the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302(b), etc.

In a precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely substantive appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct, such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

In distinguishing Bowles, the Court held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The Court specifically noted that, while section 7105(d)(3) provides that the agency of original jurisdiction "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the Court held that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a substantive appeal as constituting a jurisdictional question, the Court stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

The Court goes on to note in Percy that, if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.  Here, then, as these claims were certified for appeal despite the RO's January 20, 2011 letter, the Board finds that they are indeed on appeal and therefore will adjudicate them pursuant to these precedent holdings in Percy.


FINDINGS OF FACT

1.  The Veteran has left ear, though not right ear, hearing loss in accordance with VA standards, but even his left ear hearing loss has not been attributed to his military service - including especially to acoustic trauma he likely experienced as a member of an artillery unit.  To the contrary, a VA compensation examiner that evaluated the hearing loss in this ear in March 2009, and who later in August 2009 submitted an addendum to the report of that evaluation, completely disassociated the hearing loss in this ear from the Veteran's military service.

2.  Also during that March 2009 VA compensation examination, the Veteran alleged to have experienced tinnitus for some 40 years, so since his military service, and there is no disputing he has tinnitus, but this VA compensation examiner ultimately disassociated the tinnitus from the Veteran's military service, and tinnitus is not listed as one of the conditions VA considers as chronic, per se, therefore not the type of condition that alternatively may be shown to be related to service by evidencing continuity of symptomatology since service.



CONCLUSIONS OF LAW

1.  Bilateral (right and left) ear hearing loss has not been shown to be the result of disease or injury incurred in or aggravated by the Veteran's military service, and although he has sensorineural hearing loss as specifically concerning his left ear, it may not be presumed to have been incurred during his service  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus also is not shown to be due to disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of (1) the information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising them of (2) the information and evidence VA will obtain and of (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)), eliminating the so-called "fourth" requirement that VA also request that he submitted all relevant evidence in his personal possession).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this notice should be provided prior to initially adjudicating the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But even if it was not, or if provided the notice was inadequate or incomplete, this timing error in the provision of the notice may be rectified ("cured") by providing all necessary notice and then readjudicating the claim, including in an SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran still given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran bears this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.

Here, VA satisfied its duty-to-notify obligation by issuing a pre-adjudication notice letter in March 2009, so in the preferred sequence since provided before initially adjudicating the claims in the August 2009 rating decision at issue in this appeal.  The letter advised the Veteran of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also provided the required notice regarding the "downstream" disability rating and effective date elements of these service-connection claims.  Dingess, 19 Vet. App. at 473.

The duty-to-assist provisions of the VCAA also have been met.  The claims file contains service treatment records (STRs), a March 2009 VA compensation examination report, and an August 2009 addendum to this report.  The examination was adequate because it was based on a comprehensive evaluation, including the appropriate diagnostic testing, and involved consideration of the Veteran's pertinent medical history, particularly as indicated by the evidence in his claims file and from interviewing him personally.  The examiner also provided the necessary opinions concerning whether the Veteran has these claimed conditions and whether they are related or attributable to his military service or date back to his service, and as importantly discussed the underlying medical rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (requiring that VA ensure the adequacy of a VA examination and opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not made the RO or the Board aware of any additional evidence needing to be obtained in order to fairly decide this appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of his appeal has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  


The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at 1339.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at *1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).

Because however the Veteran has been diagnosed with sensorineural hearing loss in his left ear, and since sensorineural hearing loss is an organic disease of the nervous system for purposes of section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology since service, but only as concerning this specific diagnosis (not also regarding his tinnitus).

His sensorineural hearing loss also is eligible for presumptive service connection if shown to have manifested a compensable degree (meaning to at least 10-percent disabling) within one year from the date of his separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g., See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Hearing Loss

Regarding claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

As discussed above, in interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; 
(2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  


Here, the Veteran was afforded a VA compensation examination in March 2009.  He received an audiometric evaluation, the results of which (with corresponding decibel loss) were:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15
20
15
20
30
Left Ear
35
25
35
50
45

Additionally, he had Maryland CNC speech recognition scores of 100 percent (right ear) and 98 percent (left ear).  

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is that the Veteran has to initially establish he has the claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  In Brammer, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Federal Circuit Court clarified that this requirement of current disability is satisfied when the claimant has the disability at the time the claim or application for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.

But, here, as concerning his right ear, the Veteran does not have a ratable hearing loss disability because (1) the auditory threshold in the designated frequencies 500, 1000, 2000, 3000, or 4000 Hertz is not 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are not 26 decibels or greater; and (3) his speech recognition score using the Maryland CNC Test is not less than 94 percent.  Therefore, he does not have a ratable right ear hearing loss disability for VA compensation purposes according to 38 C.F.R. § 3.385 (2012).  And as he does not have a current hearing loss disability involving his right ear, his claim of service connection for hearing loss in this ear necessarily must be denied.

Conversely, he has hearing loss exceeding 40 decibels in his left ear in at least one of the measured frequencies, so he has ratable left ear hearing loss for VA compensation purposes according to 38 C.F.R. § 3.385.  Indeed, the VA examiner stated in his March 2009 report that the Veteran has "hearing thresholds within normal limits at his right ear and a mild sensorineural hearing loss at his left ear."  Thus, he has satisfied the first prong of a service-connection claim for his left ear by establishing the existence of a current hearing loss disability, albeit only involving this specific ear (left not also right).

As for the second prong, the Board finds that his claimed acoustic trauma in service is consistent with the places, types, and circumstances of his service in the Army.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  His DD Form 214 shows that his military occupational specialty (MOS) was field artillery and that he received the Vietnam Service Medal with Bronze Star.  Indeed, as he was in combat, and pursuant to 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Board accepts the claimed acoustic trauma as having occurred since inherent in artillery fire, so as sufficient proof of an in-service incurrence of a relevant injury, thereby satisfying the second prong of a service-connection claim.


In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  And here, unfortunately, there is no such supporting evidence.

Despite satisfying the first two prongs, the Board finds that the third prong - the so-called "nexus" requirement - has not been met as concerning the left ear.  In August 2009, the VA compensation examiner who had performed the March 2009 examination opined, after reviewing the claims folder (including the STRs), that "normal pure tone hearing thresholds were found at both of [the Veteran's] ears in 1966 and 1968 times of entrance and separation from the military. . . .  Therefore, it is less likely as not that the hearing loss . . . began during his military duty from loud noise exposure."  The Veteran has offered no evidence supporting an etiology of left ear hearing loss as caused by events coincident with his military service; indeed, the VA compensation examiner's unfavorable opinion report is the only medical nexus evidence in the claims file addressing this determinative issue of causation.  As such, the third prong required to establish entitlement to service connection has not been satisfied, so service connection pursuant to § 38 C.F.R. § 3.303(a) must be denied.


In the October 2011 Informal Hearing Presentation from the Veteran's representative, the argument was made that, merely because the Veteran had normal hearing acuity - including in his left ear - when separating from service, this alone is insufficient reason for the VA compensation examiner to have disassociated the current left ear hearing loss from service.  The representative reiterated that 38 C.F.R. § 3.303(d) permits the granting service connection even for a disease initially diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  He also cites the holding in Charles v. Principi, 16 Vet. App. 370 (2002) for the proposition that the Veteran is able, even as a layman, to give testimony as to when the problems with his hearing and tinnitus (ringing in his ears) began to affect him.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service, as opposed to other unrelated factors ("intercurrent causes".  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385 ), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

Here, though, even acknowledging this VA regulation and precedent holdings, the evidence does not establish the Veteran's left ear hearing loss was incurred during his military service or that it is otherwise related or attributable to his service or dates back to his service.  As already explained, sensorineural hearing loss alternatively may be shown to be related to the Veteran's military service if supported by evidence of continuity of symptomatology since his service or on a presumptive basis by showing it initially manifested to a compensable degree (meaning to at least 10-percent disabling) within the required one year of his discharge from service.  But neither is shown here; not only is there no objective confirmation of hearing loss during his service, including even after he experienced the acoustic trauma from repeated exposure to excessively loud noise in an artillery unit, but there equally is no competent and credible indication of sensorineural hearing loss even within the one-year presumptive period immediately following the conclusion of his service or even for many ensuing years.  To the contrary, unlike his tinnitus, even the Veteran himself has not alleged to have experienced continuity of hearing loss symptoms since service, nor is there evidence that his left ear hearing loss manifested to the required degree of 10 percent or more within one year from the date of his separation from service, meaning by May 1969 since his service ended in May 1968.  Indeed, during his March 2009 VA examination, he "reported a hearing loss [that had developed in] approximately the past 10 years," i.e., in 1999 or thereabouts, so admittedly not until over 30 years after his separation from service.  Hence, even he seemingly readily concedes his hearing loss did not initially manifest or develop during his service, or within the prescribed one year of his discharge, or even for some three more decades.  The Board therefore, in this circumstance, may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, albeit just not the only or sole factor, in determining whether a disease or an injury in service (here, the conceded acoustic trauma) resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).


Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Consequently, for these reasons and bases, the preponderance of the evidence is against this claim of entitlement to service connection for hearing loss, and this being the case the doctrine of reasonable doubt is not for application, and this claim accordingly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).
 
Tinnitus

As already discussed, in interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; 
(2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Prongs 1 and 2 of the service-connection test are met.  In March 2009, the VA compensation examiner diagnosed the Veteran with tinnitus, thereby satisfying the first prong of a service-connection claim - the existence of a current disability.  

Tinnitus, is "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, as the representative points out in his October 2011 Informal Hearing Presentation, because of the inherently subjective nature of tinnitus, it is readily capable of even lay perception and diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

Additionally, and for the same reason as discussed above, the Board accepts the claimed acoustic trauma inherent in artillery fire as proof of an in-service incurrence or aggravation of a relevant injury, thereby satisfying the second prong of a 
service-connection claim.

But even accepting there was noise-induced trauma or related injury in service, and even acknowledging the Veteran now has tinnitus, there still has to be attribution of his current tinnitus to the injury or trauma in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, it is in this equally critical respect that the evidence is less favorable to his claim.

The prong 3 nexus requirement is not met, so this claim of entitlement to service connection for tinnitus must be denied.  Keep in mind that, because tinnitus is not one of the conditions identified in 38 C.F.R. § 3.309(a) as necessarily chronic, the recent holding in Walker indicates the Veteran resultantly cannot establish the required linkage between this condition and his military service merely by alleging or showing he has experienced continuous tinnitus since his service.  This, then, does not allow the Board to accept his lay testimony offered during his March 2009 VA examination - that he had experienced tinnitus for about the last 40 years, so dating back to his service - as grounds or justification for concluding his tinnitus incepted or began during his service, especially when there is a VA medical nexus opinion of record contrarily disassociating the current tinnitus from service.


In August 2009, the VA compensation examiner who had performed the March 2009 examination opined, after reviewing the claims file (including the STRs), that "no records were found regarding tinnitus" in the STRs.  As such, it is less likely as not that the . . . tinnitus began during his military duty from loud noise exposure."

The VA compensation examiner's unfavorable opinion is the only medical evidence in the claims file addressing this determinative issue of causation and time of onset or inception of the tinnitus.  And seeing as though, under Walker, the Veteran cannot refute this opinion merely by alleging continuous tinnitus since service, the third prong of showing his entitlement to service connection has not been satisfied

Given the foregoing, the preponderance of the evidence is against this claim, and the doctrine of reasonable doubt is not for application, in turn requiring the denial of this claim.  See 38 U.S.C.A.§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for tinnitus also is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


